SUGARMAN, District Judge.
The plaintiffs’ motion for judgment on the pleadings in their favor, presumably made under F.R.Civ.P. 12(c), 28 U.S. C.A. or in the alternative for partial summary judgment, presumably made under F.R.Civ.P. 56(d) (which movants have themselves variously characterized as a “motion declaring the defendant’s liability” and as a quest for “a definitive decision on the limited questions of civil liabilty”) is denied for the same reasons that this court denied a similar motion in United States v. Copacabana, Inc., D.C.S.D.N.Y., 17 F.R.D. 297.
To enlarge upon what was there said, I can see no gainful result in piecemeal-adjudication of this cause. Even were I to hold that plaintiffs have the partial relief sought, a trial of the amount of damages due each plaintiff would still have to be held. The judge presiding thereat should not be confined by' the *322findings of fact which I would be required to make if this motion were granted. Such confinement would necessarily flow from the last sentence of F. R.Civ.P. 56(d).
Adequate relief in narrowing the issues may be obtained by pre-trial. I am indisposed to substitute partial summary judgment for that process.
It is so ordered.